      Case 1:16-cv-09517-LAK-KHP Document 259 Filed 11/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                         Plaintiffs,                               AFFIRMATION OF
                                                                   ROBERT B. CALIHAN

                   v.
                                                                   Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                         Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                          Defendants.
______________________________________


       ROBERT B. CALIHAN, an attorney duly admitted to practice law before this Court,

does hereby affirm the following under the penalties of perjury:

       1.      I am counsel for The Estate of Elliot W. Gumaer, Jr. (“Estate”) in this proceeding.

This affirmation is made in support of the Estate’s motion for partial summary judgment

dismissing certain claims against it.

       2.      This proceeding was started by Complaint dated December 9, 2016. I appeared in

this action on behalf of Elliot W. Gumaer, Jr. on March 2, 2017.
      Case 1:16-cv-09517-LAK-KHP Document 259 Filed 11/08/19 Page 2 of 2



       3.      Shortly after Mr. Gumaer received the Complaint, I was retained to represent him

and visited him at his house in Sea Island, Georgia.

       4.      During my visit I was unable to converse with him. He could not form coherent

sentences and did not appear to understand what I was saying. I was told he had had a series of

strokes.

       5.      I visited him several months later and had the same experience.

       6.      For the same reason, I was unable to ever speak with him on the phone.

       7.      I never was able to have a conversation with him about the claims against him in

this action or anything related to those claims.

       8.      Mr. Gumaer died on February 20, 2018.

       9.      I attached Exhibit A, a copy of plaintiffs October 25, 2019 Response to the

Gumaer Estate’s Contention Interrogatories.




Dated: November 8, 2019                                /s/ Robert B. Calihan




                                                   2
